856 F.2d 196
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.THIRD NATIONAL BANK, IN NASHVILLE, TENNESSEE, Plaintiff-Appellant,v.WEDGE GROUP, INCORPORATED, Defendant-Appellee.
No. 88-5764.
United States Court of Appeals, Sixth Circuit.
Aug. 17, 1988.

Before ENGEL, Chief Judge, KEITH and ALAN E. NORRIS, Circuit Judges.

ORDER

1
The plaintiff appeals the judgment entered June 3, 1988 dismissing this diversity contract action for lack of jurisdiction.  On June 10, 1988, the plaintiff filed and served a motion for reconsideration.  To date, the district court has not ruled on that motion.  The notice of appeal was filed on July 1, 1988.


2
Rule 4(a)(1), Fed.R.App.P., provides that a notice of appeal shall be filed within thirty (30) days from entry of the order appealed from.  However, a motion to alter or amend the judgment pursuant to Rule 59(e), Fed.R.Civ.P., tolls the time for appeal if served not later than ten (10) days after judgment.  Rule 4(a)(4), Fed.R.App.P.;   Marrical v. Detroit News, Inc., 805 F.2d 169, 171 (6th Cir.1986) (per curiam);  Peake v. First National Bank & Trust Co., 717 F.2d 1016, 1019 (6th Cir.1983).  In this Circuit, motions for reconsideration are treated as Rule 59(e) motions if served within ten (10) days of judgment.   Kennedy v. City of Cleveland, 797 F.2d 297, 304-05 (6th Cir.1986), cert. denied, --- U.S. ----, 107 S.Ct. 1334 (1987);  Huff v. Metropolitan Life Ins. Co., 675 F.2d 119 (6th Cir.1982).  A notice of appeal filed before the disposition of a time-tolling motion is premature and shall have no effect.  Consequently, a new notice of appeal must be filed within the prescribed time, measured from the entry of the order disposing of the motion, to confer jurisdiction on this Court.  Rule 4(a)(4), Fed.R.App.P.;   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).


3
The plaintiff's motion to reconsider the order of June 3, 1988 was served within ten (10) days and tolled the time for filing a notice of appeal.  The notice of appeal filed is, therefore, premature and without effect.  Accordingly,


4
It is ORDERED that this appeal is dismissed.  Should the plaintiff wish to appeal after the motion to reconsider is adjudicated, a new notice of appeal must be filed pursuant to the provisions of Rule 4(a)(4).